PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for dam*339ages in the sum of $54.00, based upon the following facts: On or about January 15, 1979, claimants were driving across the Shadle Bridge in the vicinity of Point Pleasant, in Mason County, West Virginia. While claimants were crossing the bridge, which is owned and maintained by the respondent, a piece of floor decking punctured claimants’ left rear tire. Being of the opinion that the stipulation establishes legal liability on the part of the respondent, and that the sum of $54.00 is a fair and equitable estimate of the damage sustained by the claimants, an award in the above amount is hereby made.
Award of $54.00.